
	
		II
		Calendar No. 292
		110th CONGRESS
		1st Session
		S. 1565
		[Report No. 110–139]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			Mr. Biden (for himself,
			 Mr. Lugar, and Mr. Hagel) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Foreign Relations
		
		
			July 31, 2007
			Reported by Mr. Biden,
			 without amendment
		
		A BILL
		To provide for the transfer of naval
		  vessels to certain foreign recipients.
	
	
		1.Short titleThis Act may be cited as the
			 Naval Vessel Transfer Act of
			 2007.
		2.Transfer of naval vessels to certain
			 foreign recipients
			(a)Transfers by grantThe President is authorized to transfer
			 vessels to foreign recipients on a grant basis under section 516 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2321j), as follows:
				(1)TurkeyTo the Government of Turkey—
					(A)the OLIVER HAZARD PERRY class guided
			 missile frigates GEORGE PHILIP (FFG–12) and SIDES (FFG–14); and
					(B)the OSPREY class minehunter coastal ship
			 BLACKHAWK (MHC–58).
					(2)LithuaniaTo the Government of Lithuania, the OSPREY
			 class minehunter coastal ships CORMORANT (MHC–57) and KINGFISHER
			 (MHC–56).
				(b)Transfers by saleThe President is authorized to transfer
			 vessels to foreign recipients on a sale basis under section 21 of the Arms
			 Export Control Act (22 U.S.C. 2761), as follows:
				(1)TaiwanTo the Taipei Economic and Cultural
			 Representative Office of the United States (which is the Taiwan instrumentality
			 designated pursuant to section 10(a) of the Taiwan Relations Act (22 U.S.C.
			 3309(a))), the OSPREY class minehunter coastal ships ORIOLE (MHC–55) and FALCON
			 (MHC–59).
				(2)TurkeyTo the Government of Turkey, the OSPREY
			 class minehunter coastal ship SHRIKE (MHC–62).
				(c)Grants not counted in annual total of
			 transferred excess defense articlesThe value of a vessel transferred to a
			 recipient on a grant basis pursuant to authority provided by subsection (a) or
			 (c) shall not be counted against the aggregate value of excess defense articles
			 transferred in any fiscal year under section 516 of the Foreign Assistance Act
			 of 1961.
			(d)Costs of transfersAny expense incurred by the United States
			 in connection with a transfer authorized by this section shall be charged to
			 the recipient.
			(e)Repair and refurbishment in United States
			 shipyardsTo the maximum
			 extent practicable, the President shall require, as a condition of the transfer
			 of a vessel under this section, that the recipient to which the vessel is
			 transferred have such repair or refurbishment of the vessel as is needed before
			 the vessel joins the naval forces of the recipient performed at a shipyard
			 located in the United States, including a United States Navy shipyard.
			(f)Expiration of authorityThe authority to transfer a vessel under
			 this section shall expire at the end of the 2-year period beginning on the date
			 of the enactment of this Act.
			
	
		July 31, 2007
		Reported without amendment
	
